UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2010 Commission File Number 001-12629 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 120 Broadway, 27thFloor, New York, NY 10271 (Address including zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 417-8000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNO x As of August 13, 2010 there were 17,289,204 shares of the registrant's common stock outstanding. NATIONAL HOLDINGS CORPORATION FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX PART I – FINANCIAL INFORMATION Item 1 – Financial Statements Unaudited Condensed Consolidated Statements of Financial Condition as of June 30, 2010 and September 30, 2009 4 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine months ended June 30, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine months ended June 30, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 – Quantitative & Qualitative Disclosures About Market Risk 34 Item 4 – Controls and Procedures 35 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 36 Item 1a– Risk Factors 36 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 – Defaults Upon Senior Securities 37 Item 4 – Submission of Matters to a Vote of Security Holders 37 Item 5 – Other Information 37 Item 6 – Exhibits 37 Signatures 38 2 FORWARD-LOOKING STATEMENTS The following information provides cautionary statements under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (the Reform Act). We identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements we make in this report or in other documents that reference this report.All statements that express or involve discussions as to: expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, identified through the use of words or phrases such as we or our management believes, expects, anticipates or hopes and words or phrases such as will result, are expected to, will continue, is anticipated, estimated, projection and outlook, and words of similar import) are not statements of historical facts and may be forward-looking.These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties including, but not limited to, economic, competitive, regulatory, growth strategies, available financing and other factors discussed elsewhere in this report and in the documents filed by us with the Securities and Exchange Commission ("SEC"). Many of these factors are beyond our control. Actual results could differ materially from the forward-looking statements we make in this report or in other documents that reference this report. In light of these risks and uncertainties, there can be no assurance that the results anticipated in the forward-looking information contained in this report or other documents that reference this report will, in fact, occur. These forward-looking statements involve estimates, assumptions and uncertainties, and, accordingly, actual results could differ materially from those expressed in the forward-looking statements.These uncertainties include, among others, the following: (i) the inability of our broker-dealer operations to operate profitably in the face of intense competition from larger full service and discount brokers; (ii) a general decrease in merger and acquisition activities and our potential inability to receive success fees as a result of transactions not being completed; (iii) increased competition from business development portals; (iv) technological changes; (v) our potential inability to implement our growth strategy through acquisitions or joint ventures; and (vi) our potential inability to secure additional debt or equity financing. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for our management to predict all of such factors, nor can our management assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I.FINANCIAL INFORMATION ITEM I.FINANCIAL STATEMENTS NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, September 30, ASSETS Current Assets (unaudited) (see note below) Cash $ $ Deposit with clearing organizations Receivables from broker dealers and clearing organizations Other receivables, net of allowance for uncollectible accounts of $372,000and $402,000 at June 30, 2010 and September 30, 2009 respectively Advances to registered representatives - Current portion Securities owned: marketable – at market value Securities owned:nonmarketable – at fair value Total Current Assets Advances to registered representatives - Long term portion Fixed assets, net Secured demand note Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Laibilities Payable to broker dealers and clearing organizations $ $ Securities sold, but not yet purchased, at market Accounts payable, accrued expenses and other liabilities - Current portion Notes payable Total Current Liabilities Accrued expenses and other liabilities - Long term portion Convertible notes payable, net of debt discount of $740,000 and $1,036,000 at June 30, 2010 and September 30, 2009 respectively Total Liabilities Subordinated borrowings Stockholders' Equity Preferred stock, $.01 par value, 200,000 shares authorized; 50,000 shares designated as Series A and 20,000 shares designated as Series B - - Series A 9% cumulative convertible preferred stock, $.01 par value, 50,000 shares authorized; 46,050 shares issued and outstanding (liquidation preference: $4,605,000) at June 30, 2010 and37,550 shares issued and outstanding (liquidation preference: $3,755,000) at September 30, 2009 - - Series B 10% cumulative convertible preferred stock, $.01 par value, 20,000 shares authorized; 0 shares issued and outstanding (liquidation preference: $0 at June 30, 2010 and September 30, 2009, respectively - - Common stock, $.02 par value, 50,000,000 shares authorized; 17,276,704 and 16,422,538 shares issued and outstanding, at June 30, 2010 and September 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) TotalStockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ Note: The balance sheet at September 30, 2009 has been derived from the audited consolidated financial statements at that date. See accompanying notes to unaudited condensed consolidated financial statements 4 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, Revenues: Commissions $ Net dealer inventory gains Investment banking Total commission and fee revenues Interest and dividends Transfer fees and clearing services Other Total Revenues Expenses: Commissions Employee compensation and related expenses Clearing fees Communications Occupancy and equipment costs Professional fees Interest Taxes, licenses, registration Other administrative expenses Total Expenses Net loss ) Preferred stock dividends ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share Basic: Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Diluted: Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements 5 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to netcash used in operating activities Depreciation and amortization Amortization of deferred financing costs Amortization of note discount Compensatory element of common stock options issuance Compensatory element of warrant issuance - Provision for bad debt ) - Unrealized gain on securities owned ) Changes in assets and liabilities Deposits with clearing organizations ) Receivables from broker-dealers, clearing organizations and others ) Other receivables ) ) Advances to registered representatives Securities owned: marketable, at market value ) Securities owned: non-marketable, at fair value ) ) Other assets ) Accounts payable and accrued expenses ) Payable to broker dealers and clearing organizations ) Securities sold, but not yet purchased, at market Net cash used in operating activities ) ) Cash flows from investing activities Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayment of notes payable ) ) Net proceeds from subordinated borrowings Proceeds from issuance of common stock - Fees associated with issuance of common stock - ) Net cash used in provided by financing activities ) Net decrease in cash ) ) Cash balance Beginning of the period End of the period $ $ Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ $ Income taxes $ - $ Supplemental disclosures of noncash financing activities Preferred stock dividends $ $ See accompanying notes to unaudited condensed consolidated financial statements 6 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of National Holdings Corporation (“National” or the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and disclosures required for annual financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The condensed consolidated financial statements as of June 30, 2010 and for the periods ended June 30, 2010 and June 30, 2009 are unaudited.The results of operations for the interim periods are not necessarily indicative of the results of operations for the fiscal year.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related footnotes included thereto in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009. NOTE 2. CONSOLIDATION The condensed consolidated financial statements include the accounts of National and its wholly owned subsidiaries.National operates primarily through National Securities Corporation (“National Securities”), vFinance Investments, Inc. (“vFinance Investments”) and EquityStation, Inc. (“EquityStation”) (collectively, the “Broker Dealer Subsidiaries”).The Broker Dealer Subsidiaries conduct a national securities brokerage business through its main offices in New York, New York, Boca Raton, Florida, and Seattle, Washington. Through its Broker Dealer Subsidiaries, the Company offers (1) full service retail brokerage to approximately 45,000 high net worth and institutional clients, (2) provides investment banking, merger, acquisition and advisory services to micro, small and mid-cap high growth companies, and (3) engages in trading securities, including making markets in over 4,000 micro-cap, small-cap, NASDAQ and listed stocks and provides liquidity in the United States Treasury marketplace.The Broker Dealer Subsidiaries are introducing brokers and clear all transactions through clearing organizations on a fully disclosed basis.They are registered with the Securities and Exchange Commission ("SEC"), are members of the Financial Industry Regulatory Authority, Inc. ("FINRA") (formerly the National Association of Securities Dealers) and Securities Investor Protection Corporation ("SIPC").vFinance Investments is also a member of the National Futures Association ("NFA"). In July 1994, National Securities formed a wholly owned subsidiary, National Asset Management, Inc., a Washington corporation ("NAM").NAM is a federally-registered investment adviser providing asset management advisory services to high net worth clients for a fee based upon a percentage of assets managed.In March 2008, all of the issued and outstanding stock of NAM was transferred from National Securities to National.National formed a new wholly owned subsidiary, National Insurance Corporation, a Washington corporation (“National Insurance”) in the third quarter of fiscal year 2006.National Insurance provides fixed insurance products to its clients, including life insurance, disability insurance, long term care insurance and fixed annuities.National Insurance finalized certain requisite state registrations during the second quarter of fiscal year 2007 and commenced business operations that to date have been de minimus.vFinance Lending Services, Inc. (“vFinance Lending”), originally formed as a wholly owned subsidiary of vFinance, Inc. was established in May 2002.It is a mortgage lender focused primarily on the commercial sector, providing bridge loans and commercial mortgages through its nationwide network of lenders. Its operations to date have been de minimus.All significant inter-company accounts and transactions have been eliminated in consolidation. 7 NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of National and its wholly owned subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Reclassifications Certain items in the 2009 financial statements have been reclassified to conform to the presentation in the 2010 financial statements.Such reclassifications did not have a material impact on the presentation of the overall financial statements. Revenue Recognition The Company generally acts as an agent in executing customer orders to buy or sell listed and over-the-counter securities in which it may or may not make a market, and charges commissions based on the services the Company provides to its customers.In executing customer orders to buy or sell a security in which the Company makes a market, the Company may sell to, or purchase from, customers at a price that is substantially equal to the current inter-dealer market price plus or minus a mark-up or mark-down.The Company may also act as agent and execute a customer's purchase or sale order with another broker-dealer market-maker at the best inter-dealer market price available and charge a commission.Mark-ups, mark-downs and commissions are generally priced competitively based on the services it provides to its customers.In each instance the commission charges, mark-ups or mark-downs, are in compliance with guidelines established by FINRA. Customer security transactions and the related commission income and expense are recorded on a trade date basis.Customers who are financing their transaction on margin are charged interest.The Company’s margin requirements are in accordance with the terms and conditions mandated by its clearing firms, National Financial Services LLC (“NFS”), Penson Financial Services, Inc. (“Penson”), Legent Clearing LLC (“Legent”), Fortis Securities, LLC (“Fortis”) and Rosenthal Collins Group, LLC. (“Rosenthal”).The interest is billed on the average daily balance of the margin account. Investment banking revenues include gains, losses, and fees, net of syndicate expenses, arising from securities offerings in which the Company acts as an underwriter or agent.Investment banking revenues also include fees earned from providing financial advisory services. Investmentbanking management fees are recorded on the offering date, sales concessions on the settlement date, and underwriting fees at the time the underwriting is completed and the income is reasonably determinable. Net trading profits result from mark-ups and mark-downs in securities transactions entered into for the account of the Company.Some of these transactions may involve the Company taking a position in securities that may expose the company to losses.Net trading profits are recorded on a trade date basis. 8 Clearing and other brokerage income are fees charged to the broker on customer’s security transactions and are recognized as of the trade date. Other revenue consists primarily of investment advisory fees which are account management fees for high net worth clients.These fees are determined based on a percentage of the customers assets under management, are billed quarterly and recognized when collected. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less when purchased to be cash equivalents. Fixed Assets Fixed assets are recorded at cost.Depreciation is calculated using the straight-line method based on the estimated useful lives of the related assets, which range from three to five years.Leasehold improvements are amortized using the straight-line method over the shorter of the estimated useful lives of the assets or the terms of the leases.Maintenance and repairs are charged to expense as incurred; costs of major additions and betterments that extend the useful life of the asset are capitalized.When assets are retired or otherwise disposed of, the costs and related accumulated depreciation or amortization are removed from the accounts and any gain or loss on disposal is recognized. Income Taxes The Company recognizes deferred tax assets and liabilities based on the difference between the financial statements carrying amounts and the tax basis of assets and liabilities, using the effective tax rates in the years in which the differences are expected to reverse.A valuation allowance related to deferred tax assets is also recorded when it is more likely than not that some or all of the deferred tax asset may not be realized. Fair Value of Financial Instruments The carrying amounts reported in the balance sheet for cash, receivables, accounts payable, accrued expenses and other liabilities approximates fair value based on the short-term maturity of these instruments. Impairment of Long-Lived Assets The Company reviews long-lived assets for impairment at least once a year or earlier if circumstances and situations change such that there is an indication that the carrying amounts may not be recovered, in accordance with professional standards. In such circumstances, the Company will estimate the future cash flows expected to result from the use of the asset and its eventual disposition. Future cash flows are the future cash inflows expected to be generated by an asset less the future outflows expected to be necessary to obtain those inflows. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying amount of the asset, the Company will recognize an impairment loss to adjust to the fair value of the asset. Common Stock Purchase Warrants The Company accounts for the issuance of common stock purchase warrants issued in connection with capital financing transactions in accordance with professional standards for "Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock".In accordance with professional standards, the Company classifies as equity any contracts that (i) require physical settlement or net-share settlement or (ii) gives the Company a choice of net-cash settlement or settlement in its own shares (physical settlement or net-share settlement).The Company classifies as assets or liabilities any contracts that (i) require net-cash settlement (including a requirement to net-cash settle the contract if an event occurs and if that event is outside the control of the Company) or (ii) gives the counterparty a choice of net-cash settlement or settlement in shares (physical settlement or net-share settlement). 9 The Company assessed the classification of its derivative financial instruments as of June 30, 2010, which consist of common stock purchase warrants, and determined that such derivatives are accounted for in accordance with accounting standards. Convertible Instruments The Company evaluates and accounts for conversion options embedded in its convertible instruments in accordance with professional standards for “Accounting for Derivative Instruments and Hedging Activities”. Professional standards generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments. These three criteria include circumstances in which (a)the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument.Professional standards also provide an exception to this rule when the host instrument is deemed to be conventionalas defined under professional standards as “The Meaning of “Conventional Convertible Debt Instrument”. The Company accounts for convertible instruments (when it has determined that the embedded conversion options should not be bifurcated from their host instruments) in accordance with professional standardswhen “Accounting for Convertible Securities with Beneficial Conversion Features,” as those professional standards pertain to “Certain Convertible Instruments.” Accordingly, the Company records, when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. Debt discounts under these arrangements are amortized over the term of the related debt to their earliest date of redemption. The Company also records when necessary deemed dividends for the intrinsic value of conversion options embedded in preferred shares based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. The Company evaluated the conversion option embedded in the convertible preferred stock and determined, in accordance with the provisions of these statements, that such conversion option does not meet the criteria requiring bifurcation of these instruments. The characteristics of the common stock that is issuable upon a holder’s exercise of the conversion option embedded in the convertible preferred stock are deemed to be clearly and closely related to the characteristics of the preferred shares.Additionally, the Company’s conversion options, if free standing, would not be considered derivatives subject to the accounting guidelines prescribed in accordance with professional standards. 10 Net Income (Loss) per Common Share Basic net income (loss) per share is computed on the basis of the weighted average number of common shares outstanding.Diluted net income (loss) per share is computed on the basis of the weighted average number of common shares outstanding plus the potential dilution that could occur if securities or other contracts to issue common shares were exercised or converted. Three Months Ended June 30, June 30, Numerator: Net loss $ ) $ ) Preferred stock dividends ) ) Numerator for basic earnings per share-net income (loss) attributable to common stockholders - as reported ) ) Effect of dilutive securities: Series A preferred stock - - Numerator for diluted earnings per share-net income (loss) attributable to common stockholders - as adjusted $ ) $ ) Denominator: Denominator for basic earnings per shareweighted average shares Effect of dilutive securities: Assumed conversion of Series A preferred stock - - Stock options - - Warrants - - Dilutive potential common shares - - Denominator for diluted earnings per shareadjusted weighted-average shares and assumed conversions Net loss available to common stockholders Basic and diluted $ ) $ ) 11 Nine Months Ended June 30, June 30, Numerator: Net loss $ ) $ ) Preferred stock dividends ) ) Numerator for basic earnings per share-net income (loss) attributable to common stockholders - as reported ) ) Effect of dilutive securities: Series A preferred stock - - Numerator for diluted earnings per share-net income (loss) attributable to common stockholders - as adjusted $ ) $ ) Denominator: Denominator for basic earnings per shareweighted average shares Effect of dilutive securities: Assumed conversion of Series A preferred stock - - Stock options - - Warrants - - Dilutive potential common shares - - Denominator for diluted earnings per shareadjusted weighted-average shares and assumed conversions Net loss available to common stockholders Basic and diluted $ ) $ ) For the three and nine month periods ended June 30, 2010, 12,941,757 common share equivalents were excluded from the calculation of diluted net loss per share because their inclusion would have been anti-dilutive.For the three and nine month periods ended June 30, 2009, 12,163,057 common share equivalents were excluded from the calculation of diluted net loss per share because their inclusion would have been anti-dilutive. The following table sets forth the common share equivalents that were excluded from the calculation as of June 30, 2010 and 2009: June 30, 2010 June 30, 2009 Stock options Warrants Assumed conversion of: Series A Preferred Stock Notes Dilutive potential common shares 12 Stock-Based Compensation Effective October1, 2005, the Company adopted ASC Topic 718 accounting for “Share Based Payment.” This topic addresses all forms of share based payment (“SBP”) awards including shares issued under employee stock purchase plans, stock options, restricted stock and stock appreciation rights.Under Topic 718, SBP awards will result in a charge to operations that will be measured at fair value on the awards grant date, based on the estimated number of awards expected to vest over the service period. During the three months ended June 30, 2010, the Company did not grant any stock options.During the nine months ended June 20, 2010, the Company granted 340,000 options including 40,000 to outside directors. Options granted by the Company to outside directors vest in full after six months from issuance.Other options granted to employees typically vest over four years and have a 5-year life and are exercisable at the closing share price on the date of grant.A charge of approximately $113,000 and $237,000 was recorded for the three months ended June 30, 2010 and 2009, respectively, and a charge of approximately $409,000 and $678,000 was recorded in the nine months ended June 30, 2010 and 2009, respectively, relating to the amortization of the fair value associated with all remaining stock option grants and restricted stock grants. The Black-Scholes option valuation model is used to estimate the fair value of the options granted.The model includes subjective input assumptions that can materially affect the fair value estimates.The model was developed for use in estimating the fair value of traded options that have no vesting restrictions and that are fully transferable.For example, the expected volatility is estimated based on the most recent historical period of time equal to the weighted average life of the options granted.Options issued under the Company's option plans have characteristics that differ from traded options.In management's opinion, this valuation model does not necessarily provide a reliable single measure of the fair value of its employee stock options. A summary of the stock option activity as of June 30, 2010, and changes during the nine month period then ended is presented below: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Outstanding at September 30, 2009 $ $ Granted - Terminated and Expired - Outstanding at June 30, 2010 $ $
